DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11, along with claims 12-14 and 18-20, dependent therefrom, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 11 recites the limitation "the particles of the particulate polymetaphosphate composition" in line 1 of limitation c).  There is insufficient antecedent basis for this limitation in the claim.  The Examiner notes, Applicant has not positively recited “particles of the particulate polymetaphosphate composition” previously within the claim, and, as such, there is insufficient antecedent basis for the limitation “the particles of” as recited in c) of claim 11.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simonides et al. (US 2005/0003968 – cited previously).
With respect to independent claim 11, Simonides et al. discloses a method of plugging an opening in a reservoir ([0030], wherein a filter cake is formed on the walls of the borehole to prevent undesired invasion of fluid into the formation) comprising:
a)	injecting into a subterranean formation, a treatment fluid comprising:
	i)	a weighted brine carrier fluid ([0027]; the Examiner notes, the instant specification defines in [0017] thereof wherein the weighted brine carrier fluid comprises an aqueous fluid and a salt selected from a group, the same group which is disclosed by Simonides et al.; since no particular “weight” and/or salinity is required by the instantly claimed “weighted brine” carrier fluid and Simonides et al. suggests the same components as disclosed by Applicant, the carrier fluid of Simonides et al. is considered a weighted brine as claimed);
	ii)	a biopolymer suspension agent for increasing the viscosity of said weighted brine carrier fluid ([0025], wherein at least xanthan gum is disclosed);
	iii)	a particulate polymetaphosphate composition ([0015]-[0017], wherein a trimetaphosphate salt is a component of a solid particulate composition, thereby providing for a particulate polymetaphosphate composition as claimed), wherein the particulate polymetaphosphate composition is present in an amount ([0024], wherein the bridging agent particulate polymetaphosphate composition is present in an amount ranging from 30-150 g/l); and,
	iv)	a fluid loss control additive ([0024], wherein a fluid loss control additive is present in addition to the bridging agent, i.e., polymetaphosphate composition; [0026]);
b)	blocking at least one opening in said subterranean formation with the particulate polymetaphosphate composition ([0011]-[0012]);
c)	blocking at least one gap between the particles of the particulate polymetaphosphate composition or a gap between the polymetaphosphate composition and said opening with the fluid loss control additive ([0026]; [0029]);
d)	performing one or more additional operations that uses a fluid in said subterranean formation, wherein the fluid is not lost through the blocked openings ([0029]-[0030], wherein at least drilling is continued);
e)	circulating an aqueous acidic fluid through said wellbore to remove the particulate polymetaphosphate composition and the fluid loss control additive ([0031]); and
f)	flowing fluids through the unblocked opening ([0030], wherein production begins after removal of the filter cake). 
With further regard to the presence of the particulate polymetaphosphate composition, Simonides et al. discloses wherein the bridging agent particulate polymetaphosphate composition is present in an amount ranging from 30-150 g/l ([0024]).  The Examiner notes, this amount is equivalent to approximately 10.5-52.576 pounds per barrel when converted.  As such, it is the position of the Office it would have been obvious to one having ordinary skill in the art to provide for a particulate polymetaphosphate composition presence for the range as claimed in the method of Simonides et al. since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particulate polymetaphosphate composition presence as critical and it is unclear if any unexpected results are achieved by using the instantly claimed concentration ranges.  As such, the determination of an appropriate amount thereof to provide for would be achievable through routine experimentation in the art.
With respect to dependent claim 13, Simonides et al. discloses wherein said opening is in a vug, a pore space, or a fracture ([0030], wherein the walls of the borehole are sealed, i.e., providing for at least a pore space in the form of the pores of the formation).
With respect to dependent claim 18, Simonides et al. discloses wherein the weighted brine carrier fluid comprises an aqueous fluid and a salt selected form the group as claimed ([0027]).
With respect to dependent claim 19, Simonides et al. discloses wherein the biopolymer suspension agent is as claimed ([0025]).
With respect to dependent claim 20, Simonides et al. discloses wherein said fluid loss control additive is selected from the group as claimed ([0026]).
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Simonides et al. as applied to claim 11 above, and further in view of Bustos et al. (US 2010/0319915 – cited previously).
With respect to dependent claim 12, Simonides et al. discloses the method as set forth above, wherein the carrier fluid is circulated so as to form a filter cake on the walls of the borehole.  The reference, however, fails to disclose wherein the opening blocked therewith is in a gravel pack screen.  Bustos et al. teaches methods of treating a subterranean formation by circulating a bridging agent containing fluid therein; the bridging agent can bridge and seal off perforations or other openings along the borehole through the formation of a filtercake thereon so that other completion operations can be performed ([0043]) while it is further suggested to control fluid loss through a screen during trip out wherein a fluid loss pill can be spotted inside the screen to block the openings therein ([0009]; [0031]; [0046]).  Since both Simonides et al. and Bustos et al. suggest methods of controlling fluid loss by circulation of a bridging agent containing treatment fluid and Bustos et al. teaches as an alternative to forming a filter cake on the wellbore walls with the bridging agent, it is known to use such fluids to seal off openings in a gravel pack screen so as to control fluid loss during trip out, it would have been obvious to one having ordinary skill in the art to try blocking an opening such as one in a gravel pack screen with the method of Simonides et al. in order to prevent fluid loss therethrough.
With respect to dependent claim 14, Simonides et al. discloses the method as set forth above, wherein the carrier fluid containing the bridging agent, i.e., particulate polymetaphosphate composition, cited above is circulated so as to form a filter cake on the walls of the borehole.  The reference, however, fails to disclose the particle size of such a bridging agent.  Bustos et al. teaches methods of treating a subterranean formation by circulating a bridging agent containing fluid therein; the bridging agent can bridge and seal off perforations or other openings along the borehole through the formation of a filtercake thereon so that other completion operations can be performed ([0043]).  The size of such a bridging agent is selected based on the size of the perforations, pores or openings in a wellbore, wherein the bridging agent may have an average particle diameter in the range of 50-1500 microns ([0032]).  Although Simonides et al. fails to explicitly disclose a size of the particulate polymetaphosphate composition bridging agent used therein, since both Simonides et al. and Bustos et al. suggest bridging agents for sealing off pores/openings in a wellbore so as to form a filtercake thereon and Bustos et al. suggests a size thereof that overlaps the range instantly claimed, while further suggesting the size is chosen based on the size of the pores/openings in the wellbore, it would have been obvious to one having ordinary skill in the art to try a particle size within the range as claimed and as suggested by Bustos et al. for the bridging agent of Simonides et al. in order to effectively bridge off and seal the pores/openings in the wellbore therewith so as to form a filter cake in the wellbore, as based on the actual size of the pores/openings in the wellbore being treated therewith.  One having ordinary skill would recognize the optimal size since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions).  For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").  Additionally, the Examiner notes, obviousness can be shown in a predictable art when a difference between the claimed ranges is virtually negligible absent any showing of unexpected results or criticality. In re Brandt, 886 F. 3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018). The instant specification fails to explicitly establish the instantly claimed particle size as critical and it is unclear if any unexpected results are achieved by using the instantly claimed particle size range.  Since the particulate polymetaphosphate composition of Simonides et al. is used as a bridging agent to seal off pores/openings in a wellbore, as is that of the instant application, and Simonides et al. in view of Bustos et al. suggests a size of bridging agents overlapping that which is instantly claimed, it does not appear the instantly claimed particle size range would be considered unexpected; as such, the determination of particle size for the particulate polymetaphosphate composition would be achievable through routine experimentation in the art.
Response to Arguments
Applicant’s arguments and amendments made with respect to the 35 USC 112, first and second paragraph, rejections, as set forth in the previous office action have been fully considered and are persuasive.  The claim objections and 35 USC 112 rejections, as set forth therein, have been withdrawn. 
Applicant’s arguments with respect to the rejection(s) of claim(s) as unpatentable over Simonides et al. as set forth in the previous office action have been fully considered, but they are not persuasive.
Applicant asserts Simonides does not teach or suggest a particulate polymetaphosphate composition present within the amount as claimed.  Applicant notes the disclosure of Simonides is directed to a bridging agent and not the particulate polymetaphosphate composition.  Applicant further asserts Simonides does not teach or suggest a composition as claimed nor provide a general recipe or formulation that the skilled artisan could use to derive a composition as claimed; Applicant asserts the general conditions such as the formula or recipe of the polymetaphosphate composition as claimed are not taught or suggested by the cited art.  

The Examiner respectfully disagrees.  It is the position of the Office that the bridging agent of Simonides is the particulate polymetaphosphate composition.  When considering the broadest reasonable interpretation of the phrase “particulate polymetaphosphate composition,” a composition that is in solid particle form and includes a polymetaphosphate therein is indeed a “particulate polymetaphosphate composition,” i.e., a particulate composition that includes polymetaphosphate, and, therefore, provides for the invention as claimed.  Should Applicant intend the polymetaphosphate itself be in particulate form/include particles consisting of a polymetaphosphate and/or be of a particular general recipe or formulation, Applicant is asked to clarify such within the claims.  
For example, Applicant may consider amending the claim to require the particulate polymetaphosphate composition consist of particles consisting of a polymetaphosphate of a formula selected from the group as claimed in, for example, [0055] of the specification as filed.  Should Applicant amend the claims to require such, it would appear to overcome the rejection with respect to Simonides.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
11/08/22